DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 10, 11, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2010/0003581 to Kawai.
With respect to claim 1, Kawai teaches an assembly comprising: 
a housing 11; 

a coolant fluid 13 that directly surrounds the plurality of battery cells 122, the coolant fluid 13 being electrically insulating (Kawai: Sections [0035]-[0068]; Fig. 1 and 3). 

With respect to claim 2, Kawai teaches the assembly, wherein the coolant fluid is silicone oil (an insulating oil) (Kawai: Section [0080]).

With respect to claim 3, Kawai teaches the assembly, wherein the insulating oil is a silicone oil (Kawai: Section [0080]).

With respect to claim 7, Kawai teaches the assembly, further comprising: heat radiating fins 15 (at least one second cooling element) arranged on the exterior of the housing 11, the heat radiating fins 15 (the at least one second cooling element) being operable as a heat sink configured for a take-up of heat from the housing 11 for evacuation thereof to the environment (Kawai: Sections [0035]-[0068]; Fig. 1 and 3).

With respect to claim 8, Kawai teaches the assembly, wherein the heat radiating fins 15 (a second cooling element) comprises fins (second cooling ribs) (Kawai: Sections [0035]-[0068]; Fig. 1 and 3).

With respect to claim 10, Kawai teaches the assembly, further comprising: a gas release hole portion 41 (at least one valve) configured on the housing 11, wherein the gas release hole 

With respect to claim 11, Kawai teaches the assembly, further comprising: outside air (a coolant) that is situated outside the housing 11, wherein outside air (the coolant) at least partially surrounds the housing (Kawai: Section [0064]; Fig. 1).

With respect to claim 13, Kawai teaches the assembly, wherein a battery cell 122 of the plurality of battery cells is a lithium-ion battery cell (Kawai: Section [0084]; Fig. 1).

With respect to claim 14, Kawai teaches an electrically powered vehicles (an aircraft) comprising: an electrical drive; and an assembly comprising: a housing 11; a plurality of battery cells 122 that are electrically interconnected, the plurality of battery cells 122 being disposed in the housing 11; and a coolant fluid 13 that directly surrounds the plurality of battery cells 122, the coolant fluid 13 being electrically insulating (Kawai: Sections [0035]-[0068]; Fig. 1 and 3).

With respect to claim 18, Kawai teaches the assembly, further comprising: heat radiating fins 15 (at least one second cooling element) arranged on the exterior of the housing 11, the heat radiating fins 15 (the at least one second cooling element) being operable as a heat sink configured for a take-up of heat from the housing 11 for evacuation thereof to the environment (Kawai: Sections [0035]-[0068]; Fig. 1 and 3).

With respect to claim 19, Kawai teaches the assembly, wherein the heat radiating fins 15 (a second cooling element) comprises fins (second cooling ribs) (Kawai: Sections [0035]-[0068]; Fig. 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0003581 to Kawai in view of US Patent Application Publication 2018/010/8959 to Kuboki et al.
With respect to claims 4-6 and 9, Kawai do not specifically teach the assembly, further comprising: at least one first cooling element that is arranged on the housing in an interior of the housing, the at least one first cooling element being operable as a heat-sink configured for a take-up of heat from the coolant fluid and an evacuation thereof to the housing, to an environment, or 
However, Kuboki et al. teach an electricity storage comprising a heat dissipation member 20 (cooling element), wherein the heat dissipation member 20 having a plate shaped portion 21 (housing), which is made of a metal material; the plate shaped portion further comprising heat dissipation fins 29 (second cooling element or second cooling ribs) and projections 23 (first cooling element or first cooling ribs) (Kuboki et al.: Section [0036]; Fig. 4). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Kawai with the structure concept of the heat dissipation member 20 from Kuboki et al. to take up of heat from the coolant fluid and an evacuation thereof to the housing with the motivation of having a means such the cooling elements would improve the cooling efficiency of the battery.

With respect to claims 15-17, Kawai does not specifically teach the aircraft, wherein the assembly further comprises: at least one first cooling element that is arranged on the housing in an interior of the housing, the at least one first cooling element being operable as a heat-sink configured for a take-up of heat from the coolant fluid and an evacuation thereof to the housing, to an environment, or to the housing and to the environment; wherein a first cooling element of the at least one first cooling element comprises first cooling ribs; wherein a first cooling element of the at least one first cooling element is at least partially made of metal.

It would have been obvious as of the effective filing dated of the claimed invention to have modified Kawai with the structure concept of the heat dissipation member 20 from Kuboki et al. to take up of heat from the coolant fluid and an evacuation thereof to the housing with the motivation of having a means such the cooling elements would improve the cooling efficiency of the battery.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0003581 to Kawai in view of US Patent Application Publication 2018/010/8959 to Kuboki et al. in further view of US Patent Application Publication 2012/0003510 to Eisenhour.
With respect to claim 12, Kawai does not specifically teach the assembly, further comprising: a cooling unit configured for cooling of the coolant. 
However, Eisenhour teaches a vehicle battery temperature control system comprising a heat exchanger 118 and a fan 136 or 36 (a cooling unit) to increase the flow rate of the air (coolant) in order to increase the removal of thermal energy by the heat exchanger 118 (Eisenhour: Section [0046]; Fig. 6). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/25/2022